MALLARD, Chief Judge.
On 26 October 1972, the date this cause was calendared for oral argument in this court, the parties, through their respective counsel, filed a written stipulation which contains among other things the following:
“1. The Order entered by the Honorable Howard B. Ar-buclde, Jr., on April 20, 1972, in the above matter contains errors which subject it to being reversible on appeal.”
Inasmuch as the order dated 20 April 1972, in which reversible error was stipulated, was the order appealed from, the appellant is entitled to a new trial.
New trial.
Judges Brock and Britt concur.